The Honorable Gloria Cabe State Representative 415 Colonial Court Little Rock, AR  72205
Dear Representative Cabe:
This is in response to your request for an opinion on the following questions:
     1)   Can the University of Arkansas at Little Rock, use parking related revenues (i.e., monies received from (1) the sale of parking permits, (2) the rental of reserved parking spaces, (3) parking meters, and (4) parking and traffic related fines) for the maintenance, improvement, and construction of parking facilities and for establishing an endowment fund for the future construction of parking facilities?
     2)   Are there any other restrictions on the use of these monies that the University should be aware of?
Arkansas Code Annotated 25-17-307 must be initially considered in response to these questions.  This provision authorizes the University's promulgation of rules and regulations ". . . providing for the operation and parking of motor vehicles upon the grounds, streets, drives, and alleys under its control. . . ."  A.C.A.25-17-307(a).  This legislation does not appear to restrict the use of revenues generated from the sources outlined in your request.
The appropriation relating to the expenditure of cash funds must, however, also be considered as a potential source of restrictions. The most recent appropriation is found in Act 700 of 1987 ("An Act to Make an Appropriation for Personal Services and Operating Expenses of the University of Arkansas at Little Rock For Biennial Period Ending June 30, 1989").  The cash funds appropriation provision, found in Section 4 of the act, reflects no restrictions in this regard.
It may therefore be concluded that it is within the power and discretion of the University Board of Trustees to apply these revenues as suggested.  It is significant to note in this regard that the Board of Trustees is authorized and empowered under A.C.A. 6-62-302 to "[c]onstruct buildings, structures, parking facilities, or other improvements which the board deems proper or suitable . . ." and to "[r]econstruct, enlarge or repair, and equip any buildings or structures of the college. . . ."  A.C.A.6-62-302(1) and (3).  See also, Lindsay v. White, 212 Ark. 541,206 S.W.2d 762 (1947).
In response to your second question, the Board of Trustees could, conceivably, place restrictions on these funds in the absence of legislatively imposed restrictions.  However, we have not been provided with any information in this regard, and therefore cannot offer a conclusive response to this inquiry.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.